UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
K.A., et al.,

                                Plaintiffs,

         against
                                                        CIVIL ACTION NO.: 18 Civ. 3858 (ALC) (SLC)

                                                              ORDER SCHEDULING TELEPHONE
THE CITY OF NEW YORK, et al.,
                                                                 DISCOVERY CONFERENCE
                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The Court is in receipt of Defendants’ Letter Motions requesting discovery conferences in

connection with the anticipated motions to quash (ECF No. 59), and for bifurcation (ECF No. 61).

The requests for conferences are GRANTED.

         The parties are directed to jointly call Chambers at 212-805-0214 on Tuesday, March 24,

2020 at 11:00 am. The parties shall be prepared to discuss both motions at this time.

         Further, the telephone conference currently scheduled for Tuesday, June 23, 2020 at

10:00 am is ADJOURNED until Tuesday, June 30, 2020 at 10:00 am. The parties are directed to

jointly call Chambers at the scheduled time.

         The Clerk of Court is respectfully directed to close the Letter-Motions at ECF Nos. 59 and
61.

Dated:             New York, New York
                   March 10, 2020                    SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
